 In the Matter Of INLAND MANUFACTURING COMPANYandUNITEDFURNITURE WORKERS OF AMERICA LOCAL #262andBox MAKERS'UNION LOCAL 1137, BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA PARTY TO THE CONTRACTCase No. C-1642.-Decided August 14, 1940Jurisdiction:lumber products manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Order:entered on stipulation.Mr. Earle K. Shawe,for the Board.Mr."S. E. McGaw,of Oakland, Calif., for the respondent.Mr. Howard L. Custer,of San Francisco, Calif., for the Union.Mr. Charles J. Janigian,of San Francisco, Calif., for Local 1137.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Furniture Workers of America,Local #262, herein called the United, the National Labor Rela-tions Board, herein called the Board, by the Regional Director forthe Twentieth Region (San Francisco, California), issued its com-plaint dated June 28, 1940, against Inland Manufacturing Company,Oakland, California, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.The complaint, containing anotice of hearing, was duly served on the respondent, on the United,on Box Makers' Union Local 1137, Brotherhood of Carpenters andJoiners of America, herein called Local 1137, on Charles J. Janigian,as counsel for California State Federation of Labor, and on CharlesW. Hope, as labor consultant.With respect to the unfair labor practices, the complaint allegedin substance that the respondent (1) since on or about January 15,1940, sought to induce its employees to refrain from becoming orremaining members of the United and to become members of Local26 N. L. R. B., No. 60.560 INLAND MANUFACTURING COMPANY5611137, and on or about March 1, 1940, entered into a closed-shopagreement with Local 1137 and at all times thereafter performed theterms thereof, although Local 1137 was then a labor organizationestablished,maintained, and assisted by the respondent's unfairlabor practices; (2) on January 19, 1940, and at all times ' there-after, 'refused to bargain collectively with the United, althoughthe United at such times was the exclusive representative of therespondent's employees in a unit appropriate for the purposes ofcollective bargaining; (3) discharged Herbert Heihn, Edgar Heihn,Gene Fredenberg, and Walter Nicholson, because they were notmembers of Local, 1137 but were members of the United or hadapplied for membership therein; and (4) by each of the aforesaidacts interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.'On July 10, 1940, prior to a bearing, the respondent, the United,Local 1137, and an attorney for the Board entered into a stipula-tion, subject to the approval of the Board, in settlement of thecase.This stipulation provided as follows:IT IS HEREBY STIPULATED AND AGREED by and between the In-landManufacturing' Company (hereinafter called the respond-ent), by S. E. McGaw, its Vice President; United FurnitureWorkers of America, Local #262 (hereinafter called Local 262), byHoward L. Custer, its general representative; Box Makers' UnionLocal 1137, Brotherhood of Carpenters and Joiners of America(hereinafter called Local 1137), by Charles J. Janigian, its at-torney, and Earle K. Shawe, attorney, National Labor RelationsBoard,- as follows:IIRespondent is a corporation organized and existing under thelaws of the State of California, having its principal office and,place of 'business in theCity ofOakland, County of Alameda,State of California,hereinafter called the Oakland Plant, and isengaged in the manufacture,sale and distribution of sportinggoods, ladders, bottle crates and other lumber products.During the year 1938,raw materials purchased and used bythe respondent at the Oakland Plant amounted to approximately$29,930.00, of which amount approximately$9,103.00 representsthe cost of raw materials purchasedby therespondent ' andshipped to the Oakland Plant from points outside the 'State ofCalifornia.During the same period,,respondent sold sportinggoods, ladders, bottle crates and other lumber prod ucts,amountingto approximately$70,378.00,of which amount approximately$5,121.00 represents the value of goods which respondent sold,and shipped 'to.points outside the-State of California 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the year 1939, raw materials purchased and used bythe respondent at the Oakland Plant amounted to approximately$28,317.00, of which amount approximately $7,744.00 represents,the cost of raw materials purchased by the respondent andshipped to the Oakland Plant from points outside the State ofCalifornia.During the same period respondent sold sportinggoods; ladders, bottle crates and other lumber products amount-ing to approximately $68,389.00, of which amount approximately$5,525.91 represents the value of goods which respondent soldand shipped to points outside the State of California.For the sole purpose of this proceeding, and for no other pur-poses, and not otherwise, and not generally, respondent stipulatesto the above, facts and admits that it is engaged in commercewithin the, meaning of Section, 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449.IIBox Makers' Union Local 1137, Brotherhood of Carpentersand Joiners of America, affiliated with the American Federationof Labor, is a labor organization within the meaning of Section;2,(5) pf, the Act.IIIUnited Furniture Workers of America, Local #262, affiliatedwith the Congress of Industrial Organizations, is a labor organ-ization within- the meaning of Section 2 (5) of the Act.IVAll of the parties hereto, and each of them, hereby waive theirright to file an answer to the complaint of the National LaborRelations Board filed herein, and their right to a hearing and toappear :in person or otherwise and to give testimony and examineor cross-examine witnesses' (as provided in Section 10 (b) of theNational-Labor -Relations Act and,in National Labor RelationsBoard Rules and Regulations, Series 2, as amended); and all theparties hereto, and each of them, hereby waive the making ofRelations Board; and all the parties hereto, and each of them,agree that the formal papers in this proceeding, including theSecond Amended Charge, Complaint and Notice of Hearing, Affi-davit of Service of Complaint and Notice of Hearing, copy of,Rules and Regulations- of the -National Labor Relations Board,Series -2,, as amended, and this Stipulation, and nothing else, shallconstitute the entire record -in this case, and shall dispense withthe necessity for the hearing referred to in said Complaint. and 563Notice of Hearing and as provided in Section 10 (b) and *(c) of theNational Labor Relations Act.This waiver and agreement isexpressly conditioned upon the approval of this Stipulation bythe National Labor Relations Board:-It is agreed that this Stipulation and the formal papers in thisproceeding, as above described, shall be filed with the NationalLabor Relations Board in-Washington, D. C., by filing the, samewith the ChiefTrial Examiner of said Board.V,Without admitting that the unfair labor practices alleged'iri theComplaint or referred to in the form of Order set forth belowhave been committed by any of the parties hereto, and expresslyon the understanding that nothing contained in this Stipulation orin the Order or Decree provided for herein shall be construedas an admission or finding, express or implied, that any such un-fair labor practices have been committed by 'any of the partieshereto, the parties join in this Stipulation to the end that thismatter may be amicably and promptly settled. 'Therefore, tothis end, upon the record herein, and upon this Stipulation, if andwhen approved by the National Labor Relations B'oard,; an Ordermay forthwith be entered by said Board, providing as follows:1.Respondent, Inland Manufacturing Company, shall "ceaseand desist from:(a)Discouraging or encouraging membership in' 'any labororganization of their employees by discharging, demoting or re-fusing to reinstate any of their employees or in any manner dis-criminating with regard to their hire or tenure of employment orany term or condition' thereof because or on account of theirmembership in, activity on behalf of or sympathy toward any suchlabor organization;(b) In any manner interfering with, restraining or coercingtheir employees, or any of them, in the exercise, of the right toself-organization, to form, join or assist labor organizations; tobargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act;(c)Urging, persuading or warning its employees, or any ofthem, or in any manner influencing' or attempting to influencesaid employees to refrain from becoming or remaining membersofUnited Furniture Workers of America, Local #262, or anyother labor organization of its employees, and from threateningsaid employees with discharge or other reprisals if they become 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDor remain members of the said United Furniture Workers ofAmerica, Local #262;(d)Giving effect to any and all contracts in existence betweenthe respondent and Local 1137.2.Respondent, Inland Manufacturing Company, shall take thefollowing affirmative action in order to effectuate the policies ofthe National Labor Relations Act:(a)Offer to Herbert Heihn, Edgar Heihn and Gene Fredenburgfull and unconditional reinstatement to their former positions,without prejudice to their seniority or other rights and privilegespreviously enjoyed by them;(b)Make whole Herbert Heihn, Edgar Heihn, Gene Freden-burg and Walter Nicholson for any loss of pay they have sufferedby, reason of, their discharges by paying said employees the sumof $45:00 each; ,(c)Post immediately in conspicuous places at its Oakland Plantand maintain' for a period of at least sixty (60) days, noticesstating that: (1) Inland Manufacturing Company will cease anddesist in the manner set forth in Paragraph 1 (a), (b), (c) and(d) hereinabove; (2) Inland Manufacturing Company will takethe affirmative action set forth in Paragraph 2 (a) and (b)- above;(3) employees of Inland Manufacturing Company at the OaklandPlant have the right to self-organization, and are free ,to join orassist labor organizations, to bargain collectively with the InlandManufacturing Company through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining with Inland Manufacturing Company, orfor other mutual aid or protection; and (4) the agreement enteredinto on or about March 1, 1940 between the Inland ManufacturingCompany and Box Makers' Union Local 1137, Brotherhood ofCarpenters and Joiners of America, has, under this order, beensuspended.(d)Notify the Regional Director for the Twentieth Region ofthe National Labor Relations Board, in writing, within ten (10)days from the date of this Order, of the steps respondent has takento comply herewith.VIIt is understood and agreed that Walter Nicholson has otherand substantially equivalent employment and he will not bereinstated to his job in the respondent's Oakland Plant.VIIIn order to dispose of the issue of representation raised by the'allegation in the complaint that the respondent is engaging inunfair labor practices within the meaning of Section 8 (5) of the INLAND MANUFACTURING COMPANY565National Labor Relations Act, it is further stipulated and agreedas follows:1.The respondent, Local #262, and Local 1137 hereby agreeand consent to the conducting of an election by secret ballot bythe Regional Director for the Twentieth Region of the NationalLabor Relations Board, hereinafter referred to as the RegionalDirector, for the purpose of determining the collective bargainingagency desired by the employees of the respondent, as hereinafterdefined.2.Said election shall be held in conformity with the NationalLabor Relations Act and the Rules and Regulations, Series 2,as amended, of the National Labor Relations Board, except,however, that the determination of the Regional Director onchallenges or objections to the ballot or Election Report shall,for all purposes, be conclusive.3.Those eligible to vote shall be all of the hourly productionand maintenance employees employed at the respondent's Oak-land Plant, exclusive of supervisory, office and clerical employeesand truck drivers, who were on the respondent's payroll as ofJanuary 19, 1940. It is hereby agreed that those employees whose'names are listed below constitute all of the employees who shallbe eligible to vote in said election:R. C. GilmoreH. A. MillerM. McCamishHerbert HeihnS. J. MikulichEdgar HeihnW. E. MarshallGene FredenburgA. C. PetersonB. C. KnierimF. T. MorelandJack Walton4.Said election shall be conducted by an agent of the RegionalDirector at the respondent's Oakland Plant not later than sixty(60) days from the date of the approval of this Stipulation bytheNational Labor Relations Board, as provided for in Para-graph X herein.5.All the parties agree to cooperate fully with the RegionalDirector in the conduct of such election and shall furnish servicesand materials if requested to do so by the Regional Director.6.The respondent agrees to allow an agent of the RegionalDirector to post notices of said election at various places in theOakland Plant at least forty-eight (48) hours prior to the elec-tion and to distribute copies of such notice to each employee ofthe respondent.7.The ballots in such election shall be counted and tallied bythe Regional Director, or her agent or agents; and the respondent,Local #262, and Local 1137 shall each be allowed to station their323429-42-vol. 26-37 566DECISIONSOF NATIONALLABOR RELATIONS BOARDauthorized observers at the polling place during such election forthe purpose of identifying eligible voters, or challenging ineligiblevoters, and to verify such tally, provided that the observersappointed or selected by the respondent shall not be supervisoryemployees.8.The question to be voted on at said election and to be in-cluded in the official ballot shall be to determine whether theemployees described in Paragraph VII, 3 herein desire to berepresented for the purposes of collective bargaining by UnitedFurnitureWorkers of America, Local #262, C. I. 0.; by BoxMakers' Union Local 1137, Brotherhood of Carpenters and Join-ers of America, A. F. of L., or by neither.9.All of the parties agree to be guided by and abide by allrulings of the Regional Director on any question raised relatingto such election and not determined in this agreement.10.The respondent agrees to bargain collectively with the labororganization designated or selected by a majority of the validballots cast in such election, as the exclusive bargaining agencyof all of its employees in the unit specified in Paragraph VII, 3above, and in the event an agreement is reached between therespondent and such labor organization to reduce such agreementto writing and to sign it.11.The respondent agrees not to interfere with, restrain orcoerce its employees in the free choice of collective bargainingrepresentatives in such election, nor to interfere by coercion orpersuasion, directly or indirectly, or by its agents or foremenwith the free choice by its employees of collective bargainingrepresentatives in such election.12. If in such election neither union is designated or selectedby a majority of the valid ballots cast, but both unions togetherreceive a majority, further procedure as to the holding of anyrun-off election shall be referred to and determined by theRegional Director.VIIIAfter the entry of the order by the National Labor RelationsBoard, as provided in this Stipulation, there may be entered inthe United States Circuit Court of Appeals for the Ninth Circuita decree by said Court enforcing in full the said order of theNational Labor Relations Board, and each of the parties heretohereby consents to the entry of such decree and hereby waivesprior notice thereof.IXIt is expressly understood and agreed that this Stipulation andthe order and decree provided for herein shall be a complete INLAND MANUFACTURING COMPANY567and final disposition of all the issues raised by the charges. andcomplaint in this proceeding,and that no other or further pro-ceeding, order or decree,other than those provided for herein,shall be instituted or made with respect to the subject matterscontained in the charges and complaint herein against any of theparties to this Stipulation.XIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Board.XIThe terms of this Stipulation contain and set forth the entireagreement by and between the parties hereto, and there is noagreement of any kind which varies, alters,or adds to thisStipulation.On July 24,1940,the Board issued and duly served on the respond-ent, on the United, on Local 1137, on Charles J. Janigian, and onCharles W. Hope, an order approving the said stipulation,making it apart of the record in the case, and transferring the case to and contin-uing it before the Board for the purpose of entry of a decision andorder by the Board pursuant to the provisions of the said stipulation.Upon the said stipulation and the entire record in the case, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a corporation organized and existing under thelaws of the State of California,having its principal office and place ofbusinessin the Cityof Oakland,County ofAlameda, State of Cal-ifornia, where it is engaged in the manufacture, sale, and distributionof sporting goods, ladders, bottle crates, and other lumber products.During the year 1938,raw materials purchased and used by therespondent at the Oakland plant amounted to approximately $29,-930.00, of which amount approximately$9,103.00 represents the costof raw materials purchasedby therespondent and shipped to theOakland plant from points outside the State of California.Duringthe same period,respondent sold sporting goods, ladders, bottlecrates, and other lumber products amounting to approximately $70,-378.00,of which amount approximately$5,121.00 represents the valueof goods which respondent sold and shipped to points outside theState of California.During the year 1939, raw materials purchased and used by therespondent at the Oakland plant amounted to approximately $28,- 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD317.00,of which amount approximately $7,744.00 represents the costof raw materials purchased by the respondent and shipped to theOakland plant from points outside the State of California.Duringthe same period,respondent sold sporting goods, ladders, bottlecrates, and other lumber products amounting to approximately $68,-389.00, of which amount approximately$5,525.91 represents the valueof goods which respondent sold and shipped to points outside theState of California.The respondent concedes for the purpose of this proceeding that itis engaged in commercewithin themeaning ofthe Act.We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States.ORDERUpon the basis of the foregoing findings of fact, the stipulation,and the entire record in the, case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,InlandManufacturingCompany, Oakland, California,shall:1.Cease and desist from:(a)Discouraging or encouraging membership in any labor or-ganization of their employees by discharging,demoting, or refusingto reinstate any of their employees or in any manner discriminatingwith regard to their hire or tenure of employment or any term orcondition thereof because or on account of their membership in, ac-tivity on behalf of or sympathy toward any such labor organization;(b) In any manner interfering with, restraining,or coercing theiremployees, or any of them,in the exercise of the right to self-organi-zation, to form, join, or assist labor organizations,to bargain col-lectively through representatives of their own choosing and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection,as guaranteed in Section 7 of theNational Labor Relations Act.(c)Urging, persuading,or warning its employees,or any of them,or in any manner influencing or attempting to influence said em-ployees to refrain from becoming or remaining members of UnitedFurnitureWorkers of America, Local#262, or any other labor or-ganization of its employees,and from threatening said employeeswith discharge or other reprisals if they become or remain membersof the said United Furniture Workers of America, Local #262;(d)Giving effect to any and all contracts in existence between therespondent and Local 1137.2.Take the following affirmative action in order to effectuate thepolicies of the National Labor Relations Act: INLAND MANUFACTURING COMPANY569(a)Offer to Herbert Heihn, Edgar Heihn, and Gene Fredenburgfull and unconditional reinstatement to their former positions, withoutprejudice to their seniority or other rights and privileges previouslyenjoyed by them;(b)Make whole Herbert Heihn, Edgar Heihn, Gene Fredenburg,and Walter Nicholson for any loss of pay they have suffered by reasonof their discharges by paying said employees the sum of $45.00 each;(c)Post immediately in conspicuous places at its Oakland plant andmaintain for a period of at least sixty (60) days, notices stating that:(1) Inland Manufacturing Company will cease and desist in the man-ner set forth in paragraph 1 (a), (b), (c), and (d) hereinabove; (2)Inland Manufacturing Company will take the affirmative action setforth in paragraph 2 (a) and (b) above; (3) employees of InlandManufacturing Company at the Oakland plant have the right to self-organization, and are free to join or assist labor organizations, to bar-gam collectively with the Inland Manufacturing Company throughrepresentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining with Inland Manufactur-ing Company, or for other mutual aid or protection; and (4) theagreement entered into on or about March 1, 1940, between the InlandManufacturing Company and Box Makers' Union Local 1137, Brother-hood of Carpenters and Joiners of America, has, under this Order, beensuspended.(d)Notify the Regional Director for the Twentieth Region of theNational Labor Relations Board, in writing, within ten (10) days fromthe date of this Order, of the steps respondent has taken to complyherewith.